UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JOHN B. KIMBLE,                           
                   Plaintiff-Appellant,
                  v.
STATE OF MARYLAND; STATE OF
MARYLAND ADMINISTRATIVE ELECTION
BOARD; NANCY KOPP, in her official
capacity as Secretary of State;                    No. 02-2395
PARRIS N. GLENDENING, Governor of
the State of Maryland,
               Defendants-Appellees,
                  and
JOHN WILLIS, Secretary of State,
                          Defendant.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                  Andre M. Davis, District Judge.
                       (CA-02-2984-AMD)
                   Submitted: November 26, 2003
                       Decided: December 12, 2003
  Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL
John B. Kimble, Appellant Pro Se. Steven Marshall Sullivan,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
2                    KIMBLE v. STATE   OF   MARYLAND
more, Maryland; Robert Anthony Zarnoch, Assistant Attorney Gen-
eral, Kathryn Michele Rowe, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Annapolis, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   John Kimble appeals the district court’s order dismissing his civil
action for failure to comply with Fed. R. Civ. P. 8(a)(2). Kimble
asserts on appeal that the district court erred in dismissing his com-
plaint for failure to comply with Rule 8 because he alleges that his
complaint stated a claim of racial gerrymandering. Although Kim-
ble’s amended complaint did not comply with the district court’s
instruction to set forth a short and plain statement of his claim and
was not a model of clarity, it was adequate to inform Defendants of
the nature of Kimble’s racial gerrymandering claim and the factual
basis for that claim. Such is all that is required under Fed. R. Civ. P.
8. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002); see
also Duckworth v. State Admin. Bd. of Election Laws, 332 F.3d 769,
776 (4th Cir. 2003) (noting that under Shaw v. Reno, 509 U.S. 630
(1993), "courts could adjudge a district’s general appearance ‘bizarre’
in racial gerrymandering cases and from such bizarreness infer dis-
criminatory racial effect"). We also note that the district court did not
warn Kimble of the consequences of his failure to comply with the
court’s order. See Choice Hotels Int’l, Inc. v. Goodwin & Boone, 11
F.3d 469, 471-72 (4th Cir. 1993); cf. Doyle v. Murray, 938 F.2d 33,
34 (4th Cir. 1991) (discussing factors to consider in evaluating invol-
untary dismissal under Fed. R. Civ. P. 41(b), for failure to comply
with court order). Accordingly, we vacate the district court’s dis-
missal order and remand for further proceedings.* We dispense with

    *We express no opinion about the merits of Kimble’s claim.
                   KIMBLE v. STATE   OF   MARYLAND                3
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                          VACATED AND REMANDED